Case: 2:19-cr-00223-ALM-NMK Doc #: 148 Filed: 07/16/20 Page: 1 of 1 PAGEID #: 1020



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

United States of America

      v.                                    2:19-cr-223 (1)
                                            Chief Judge Marbley

Jose Luis Rosales-Ocampo

                                     ORDER
      There being no objections, the Court hereby adopts the Report
and Recommendation of the Magistrate Judge (ECF No. 137) that the
defendant’s guilty plea be accepted.                The Court accepts the
defendant’s plea of guilty to Count 1 of the Indictment, and he is
hereby adjudged guilty on this count.             The Court will defer the
decision of whether to accept the plea agreement until the sentencing
hearing.


Date: July 16, 2020                     s\Algenon L. Marbley
                                   Algenon L. Marbley
                                   Chief United States District Judge
